ORDER
PER CURIAM.
The Court having considered and granted the petition for writ of certiorari, in the above entitled case, it is this 6th day of June, 1985
ORDERED, by the Court of Appeals of Maryland, that in light of the opinion of the Court in State of Maryland v. One 1980 Harley Davidson Motorcycle Vin # 9G3593950 and State of Maryland v. One 1973 Ford Torino Vin # 3B30H169115, 303 Md. 154, 492 A.2d 896 (1985), the judgment of the Court of Special Appeals be, and it is hereby, reversed and case remanded to that Court with instructions to reverse the February 2,1984 order of the Circuit Court for Baltimore City and to remand the case to that Court for further proceedings consistent with the aforesaid opinion, *279the mandate to issue forthwith with costs to be paid by the appellee.